DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/03/20 is acknowledged.  Upon reconsideration, the previous restriction is hereby withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities.  The term “Formulae” are misspelled throughout the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “tin oxide, bismuth oxide and cerium oxide” as alternative materials for the first electrochromic material.  However, these materials are not transition metal oxide as recited in the independent claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (CN 103469272).
Regarding claim 1, Wang discloses an electrochromic nanoparticle [0002] comprising a core formed of a first electrochromic material (tungsten trioxide, [0053]) and a shell encompassing the core and formed of a second electrochromic material (polyaniline, [0053]), wherein the first electrochromic material is formed of at least one type of transition metal oxide (tungsten trioxide, [0053]).
Regarding claim 7, Wang further discloses that wherein the first electrochromic material is formed of tungsten oxide (tungsten trioxide, [0053]).
Regarding claim 9, Wang further discloses that wherein the second electrochromic material is polyaniline ([0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103469272).
Regarding claim 2, Wang discloses all the claimed limitations except that wherein when a voltage 10 equal to or more than a reference value is applied to the nanoparticle, the nanoparticle is converted from a first state to a second state, and when a reverse voltage equal to or more than the 
Regarding claim 3, Wang discloses all the claimed limitations except that wherein when the nanoparticle is converted from the first state to the second state, the light transmittance at each wavelength within a wavelength band of 400 nm to 800 nm is decreased to 0.06 times to 0.6 times.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the electrochromic nanoparticle itself.  Therefore, it is within the knowledge of an ordinary skill in the art to adjust the constitutes of the core and the shell of the electrochromic nanoparticle for the purpose of obtaining the required light transmittance before and after state conversion.
Regarding claim 4, Wang discloses all the claimed limitations except that wherein the light transmittance of the nanoparticle in the first state at each wavelength within a wavelength band of 400 nm to 800 nm is 15% to 90%, and the light transmittance of the nanoparticle in the second state at each wavelength within a wavelength band of 400 nm to 800 nm is 5% to 30%.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the 
Regarding claim 5, Wang discloses all the claimed limitations except that wherein when the 5 nanoparticle is converted from the first state to the second state, the light transmittance at each wavelength within a wavelength band of 400 nm to 500 nm was decreased to 0.65 times to 0.80 times, and the light transmittance at each wavelength within a wavelength band of 500 nm to 800 nm was decreased to 0.20 times to 0.80 times.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the electrochromic nanoparticle itself.  Therefore, it is within the knowledge of an ordinary skill in the art to adjust the constitutes of the core and the shell of the electrochromic nanoparticle for the purpose of obtaining the required light transmittance before and after state conversion.
Regarding claim 6, Wang discloses all the claimed limitations except that wherein the light transmittance of the nanoparticle in the first state at each wavelength is 15% to 60% within a wavelength band of 400 nm to 500 nm and 60% to 80% within a wavelength band of 500 nm to 800 nm, and the light transmittance of the nanoparticle in the second state at each wavelength is 10% to 50% within a wavelength band of 400 nm to 500 nm and 17% to 50% within a wavelength band of 500 nm to 800 nm.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the .

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103469272) in view of Wu et al. (US 2008/0128665).
Regarding claims 8 and 10, Wang discloses all the claimed limitations except that wherein the second electrochromic material is formed of at least one type of transition metal oxide, and the first electrochromic material and the second electrochromic material are formed of different types of transition metal oxides.  The difference of the technical scheme claimed for protection lies in that the second electrochromic material as the shell layer is different.  Based on that difference, it is ascertained that the technical problem actually to be solved is how to realize various colors.  However, realizing various colors by selecting different electrochromic materials belongs to common technical knowledge of those skilled in the art.  Meanwhile, Wang discloses that the electrochromic material may be an inorganic electrochromic material (usually transition metal oxide), an organic monomolecular chromic material (e.g., prussian blue, viologen, metal phthalocyanine compound, etc.) and a conductive polymeric material (e.g., polyaniline, polypyrrole, polythiophene, etc.)(see paragraph 2 in the Description). In addition, Wu also discloses dispersions having a nanoparticle (equivalent to the core) and an electroactive compound (equivalent to the shell) binded on a surface of the nanoparticle (see the claim 1), wherein the electroactive compound may be polyaniline, polypyrrole, viologen, etc. (see paragraphs 24-29). Therefore, it is obvious to those skilled in the art to obtain the technical schemes of the claims 8 and 10 on the basis of the Wang in light of Wu.
Regarding claims 11 and 12, Wang discloses all the claimed limitations except for an adsorption layer positioned between the core and the shell and formed so as to enhance adsorption force of the 

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK DINH/
Primary Examiner, Art Unit 2872